


EXHIBIT 10.12
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 1st day of
March, 2015, by and among SQUARE 1 FINANCIAL, Inc., a Delaware corporation
(“Company”), SQUARE 1 Bank, a North Carolina chartered commercial bank (the
“Bank”), and FRANK TOWER (“Executive”).
RECITALS
WHEREAS, Company and the Bank wish to continue to employ Executive in a position
of substantial responsibility;
WHEREAS, Company, the Bank and Executive desire to enter into an employment
agreement pursuant to the terms of this Agreement;
NOW, THEREFORE, in consideration of the mutual promises of the parties hereto
and for other good and valuable consideration, the receipt and adequacy whereof
each party hereby acknowledges, Company, the Bank and Executive hereby agree as
follows:
1.    DEFINITIONS: The following terms shall have the following meanings for all
purposes of this Agreement:
Base Salary means the annual base compensation specified in Section 4 below.
Board means, unless otherwise indicated by the context, the Board of Directors
of Company and the Board of Directors of the Bank.
Cause means any of the reasons listed in Section 7(d) below for which this
Agreement may be terminated or Executive may be discharged prior to the end of
the Term hereof.
Change of Control means and shall be deemed to have occurred upon the occurrence
of any of the following events.
(1)    The acquisition by any “person” or “group” (as defined in or pursuant to
Sections 13(d) and 14(d) of the Exchange Act) (other than Company, any
Subsidiary or any Company or Subsidiary’s employee benefit plan), directly or
indirectly, as “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act) of securities representing fifty percent (50%) or more of either the then
outstanding shares or the combined voting power of the then outstanding
securities of Company or the Bank;
(2)    Either a majority of the directors of Company elected at Company’s annual
stockholders meeting shall have been nominated for election other than by or at
the direction of the “incumbent directors” of Company, or the “incumbent
directors” shall cease to constitute a majority of the directors of Company. The
term “incumbent director” shall mean any director who was a director of Company
on the Effective Date and any individual who becomes a director of Company
subsequent to the Effective Date and who is elected or nominated by or at the
direction of at least majority of the then incumbent directors;
(3)    The consummation of (x) a merger, consolidation or other business
combination of Company with any other “person” or “group” (as defined in or
pursuant to Sections 13(d) and 14(d) of the 1934 Act) or affiliate thereof,
other than a merger or consolidation that would result in the outstanding common
stock of Company immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into common stock of the surviving
entity or a parent or affiliate thereof) more than fifty percent (50%) of the
outstanding common stock of Company or such surviving entity or a parent or
affiliate thereof outstanding immediately after such merger, consolidation or
other business combination, or (y) a plan of complete liquidation of Company or
the Bank or an agreement for the sale or disposition of all or substantially all
of Company’s or the Bank’s assets; or
(4)    Notwithstanding the foregoing, a Change of Control shall not occur with
respect to any “person” (as defined herein) who (i) is a shareholder of Company
as of the Effective Date or (ii) becomes a shareholder




--------------------------------------------------------------------------------




of Company or the Bank after the Effective Date of the Agreement in connection
with a sale of stock to such person by Company or the Bank pursuant to a duly
authorized resolution of the Company Board provided such person’s ownership
interest after the sale is less than 50% of Company’s or the Bank’s outstanding
shares.
Code means the Internal Revenue Code of 1986, as amended.
Effective Date means the first day of the initial Term.
Exchange Act means the Securities Exchange Act of 1934, as amended.
Good Reason means the occurrence of any of the conditions listed in Section 7(f)
below which is followed by the resignation of Executive within twelve (12)
months after such occurrence.
Protected Customer shall mean any person, business or entity who or which:
(1)    Was known by Executive to have purchased products or services from
Company, the Bank or any Subsidiary other than the Bank during the two-year
period immediately preceding Executive’s last day of employment with the Bank;
or
(2)    Purchased products or services from Company, the Bank or any Subsidiary
other than the Bank during the two-year period immediately preceding Executive’s
last day of employment with the Bank, and about whom Executive had access to
confidential or proprietary information during this period; or
(3)    Was known by Executive to have received (during the one-year period prior
to Executive’s last day of employment with the Bank) but not yet acted upon a
proposal by Company, the Bank or any Subsidiary other than the Bank for the
purchase of products or performance of services.
Release Agreement means the Release Agreement attached hereto as Exhibit A.
Resignation (or “Resign”) for Good Reason means resignation by Executive in
accordance with the provisions of Section 7(f) below.
Restricted Period means a period of twelve (12) months following Executive’s
termination of employment for any reason.
Subsidiary means any corporation at least a majority of the stock of which is
owned by Company, either directly or through one or more other Subsidiaries, and
any other entity controlled, directly or indirectly, by Company or any other
Subsidiary.
Target Bonus means an annual cash bonus opportunity of not less than 80% of
Executive’s Base Salary for the applicable fiscal year of the Company, with such
bonus to be provided under the terms of the annual bonus program approved by the
Compensation Committee of the Board for such year.
Term means the term of this Agreement specified in Section 3 below, including
the Initial Term, the Additional Term, and any extended term pursuant to Section
8(a) below.
Termination for Cause means discharge of Executive prior to the end of the Term
in accordance with the provisions of Section 7(d) below for any of the reasons
listed therein.
Termination without Cause means discharge of Executive prior to the end of the
Term in accordance with the provisions of Section 7(e) below.
2.    EMPLOYMENT:




--------------------------------------------------------------------------------




(a)    During the Term, Executive shall serve as Executive Vice President -
Banking of Company and the Bank, reporting to the Chief Executive Officer of
Company and the Bank. In such capacity, Executive shall be responsible for the
management and oversight of banking functions for Company and Bank, and shall
also be available for assignment to special projects as directed by the Chief
Executive Officer. In addition, Executive will perform all duties and have all
powers associated with such position as may be set forth in the Bylaws of
Company or the Bank. Executive agrees that, during the Term, he will devote his
full business time and energy to the business, affairs and interests of Company
and the Bank and serve diligently and to the best of his ability. Executive may
serve as a director, trustee or officer of other corporations and entities,
including without limitation charitable organizations, and engage in other
activities to the extent those activities and services do not inhibit the
performance of Executive’s duties hereunder or, in the opinion of the Board,
conflict with the business of Company, the Bank or any Subsidiary.
(b)    References in this Agreement to services rendered for Company and
compensation, benefits, indemnification and liability insurance payable or
provided by Company shall include services rendered for and compensation,
benefits, indemnification and liability insurance payable or provided by the
Bank and any Subsidiary other than the Bank, and references in this Agreement to
“ Company “ shall mean and include the Bank and any Subsidiary other than the
Bank if Executive performs any services therefor, as the context may require.
3.    TERM: The initial Term of this Agreement shall be for the period beginning
on March 1, 2015 and continuing through and including March 1, 2017, subject,
however, to earlier termination in the manner provided in this Agreement.
Commencing as of the first anniversary of the Effective Date and continuing as
of each anniversary of the Effective Date thereafter, the Board may, in the sole
discretion of the Board, extend the Agreement Term for an additional year, so
that the remaining Term of the Agreement again becomes twenty-four (24) full
months from the applicable anniversary of the Effective Date, unless the
Executive elects not to extend the Term of this Agreement by giving written
notice at least thirty (30) days prior to the applicable anniversary date.
Notwithstanding the foregoing, the Term of this Agreement shall be extended
pursuant to Section 8(a) below upon the occurrence of a Change of Control.
4.    BASE SALARY; INCENTIVE COMPENSATION:
(a)    Executive shall receive an annual Base Salary at the rate of $250,000,
payable in substantially equal installments no less frequently than monthly
(less any amounts withheld as required by law or pursuant to any benefits plan).
At least annually, Company shall review and, in its sole discretion, may
increase, Executive’s Base Salary. If Executive’s Base Salary is increased by
Company, such increased Base Salary shall then constitute the Base Salary for
all purposes of this Agreement.
(b)    During the Term of this Agreement, Executive shall have a Target Bonus
opportunity. Nothing paid to Executive under any such program will be deemed to
be in lieu of other compensation to which Executive is entitled under this
Agreement.
5.    EMPLOYEE BENEFITS AND REIMBURSEMENTS:
(a)    Employee Benefits, Business Expenses. During the Term, Executive shall
participate in any retirement, group insurance, hospitalization, incentive or
deferred compensation and other benefit or compensation plans of the Bank
presently in effect or hereafter adopted and generally available to all of the
Company’s senior officers, subject to the terms and conditions specified in such
plans. Executive shall also be entitled to any additional compensation, benefits
or perquisites, if any, that may be provided specifically to or for Executive by
Company or the Bank from time to time. During the Term, to the extent provided
by corporate policies, Executive shall be reimbursed for expenditures (including
travel, entertainment, parking and business meetings) made in pursuance and
furtherance of the business and good will of Company.
(b)    Vacation and Leave. Executive will be entitled to not less than 28 days
of paid time-off each year in accordance with the Company’s policies and
procedures for senior officers.




--------------------------------------------------------------------------------




6.    INDEMNIFICATION:
(a)    Company, the Bank and any Subsidiary other than the Bank for which
Executive provides services shall indemnify and hold Executive harmless from and
against all liability and expense resulting from (1) all acts or omissions of
Executive while acting in the capacity of a director, officer, trustee, or
fiduciary and/or employee of Company, the Bank and any such Subsidiary during
Executive’s employment as such director, officer, and/or employee and (2) acts
or omissions of Company, the Bank and any such Subsidiary occurring or alleged
to have occurred during or prior to Executive’s employment, on terms and
conditions no less favorable to Executive than the terms and conditions
providing for indemnification of officers and directors under the Articles or
Certificate of Incorporation and the Bylaws of Company, the Bank charter and
each such Subsidiary’s governing documents.
(b)    The Bank shall carry directors and officers liability insurance in such
amounts as the Bank in its discretion deems appropriate, and any payments made
under such policy to Executive or on Executive’s behalf shall be offset against
the indemnification obligation set forth in Section 6(a).
(c)    Notwithstanding the foregoing, the indemnification provided by Section
6(a) shall not apply, and Executive shall not be indemnified, with respect to
any acts or omissions which constitute wanton or willful misconduct or willful
gross negligence. The indemnity obligation set forth in this Section 6 shall be
subject to the prohibitions and limitations established by applicable law and as
set forth in applicable regulations adopted by any federal or state bank
regulatory agency having jurisdiction over Company, the Bank or any Subsidiary
other than the Bank for which Executive performs services.
(d)    The provisions of this Section 6 shall survive termination of this
Agreement.
7.    TERMINATION: Executive’s employment under this Agreement may be terminated
under any of the following conditions.
(a)    Disability: If Executive is unable to perform the essential functions of
Executive’s position on a full-time basis for a period of six (6) consecutive
months (or for such shorter period ending with Executive’s eligibility for and
receipt of long-term disability benefits under an insurance policy or employee
benefit plan provided or made available to Executive by Company) by reason of
illness or other physical or mental disability, Company shall have the right to
terminate Executive’s employment under this Agreement at the end of the
applicable period by written notice thereof. If Executive’s employment is so
terminated, Executive shall be paid any salary and benefits to which Executive
may be entitled until the end of the payroll period in which the date of
termination occurs, and thereafter, Company shall have no further obligation for
additional compensation and benefits under this Agreement. A condition of
disability shall be determined by Company on the basis of competent evidence. A
written opinion of a licensed physician certified in his field of specialization
and acceptable to Company, or Executive’s entitlement to or receipt of long-term
disability benefits under any insurance policy or employee benefit plan provided
or made available to Executive by Company or under federal Social Security law,
shall be conclusive evidence of disability.
(b)    Death: In the event of Executive’s death during the Term, Executive’s
estate shall be paid Base Salary at the rate in effect at the time of
Executive’s death for a period of one (1) month after the date of Executive’s
death and shall be paid for any accrued and unused paid time off. Such
additional compensation and accrued and unused paid time off shall be paid in a
single lump sum within thirty (30) days after Executive’s date of death. In
addition, at the time of annual payouts of bonus compensation under any
corporate incentive plan in which Executive participates, Executive’s estate
shall be paid a bonus (if earned by and payable to Executive under, and as
determined in accordance with, the terms of such corporate incentive plan) with
respect to the year of Executive’s death, which bonus amount shall be pro-rated
based upon the number of months (including partial months up to one additional
full month) Executive was employed during the year of Executive’s death.
(c)    Resignation By Executive: Upon thirty (30) days prior notice, Executive
may resign or voluntarily leave the employ of Company, other than under
circumstances treated as Resignation for Good Reason. In the event of
Executive’s resignation under this Section 7(c), Executive shall be paid any
accrued and unpaid salary and accrued




--------------------------------------------------------------------------------




and unused paid time off through his date of resignation within thirty (30) days
after Executive’s separation from service.
(d)    Termination For Cause: Company may, by written notice to Executive,
terminate Executive’s employment immediately for Cause upon the occurrence of
any of the following:
(1)    Executive’s willful failure to follow or to cooperate in carrying out any
of the lawful policies of Company or the Bank or the lawful directions of the
Board;
(2)    Continued and willful neglect by Executive of Executive’s duties for or
on behalf of Company, the Bank or any Subsidiary other than the Bank for which
Executive provides services;
(3)    Willful misconduct of Executive in connection with the performance of any
of Executive’s duties, including, by way of example, but not limitation,
misappropriation of funds or property of Company, the Bank or a Subsidiary other
than the Bank or a depositor therein or borrower therefrom, or securing or
attempting to secure personally any profit in connection with any transaction
entered into on behalf of Company, the Bank or Subsidiary other than the Bank to
the prejudice of the Bank or its Subsidiaries;
(4)    Conduct by Executive which results in Executive’s suspension and/or
temporary prohibition or removal and/or permanent prohibition from participation
in the conduct of the affairs of Company, the Bank or any Subsidiary other than
the Bank pursuant to the rules and regulations of the primary federal or state
banking agency for Company, the Bank or the other Subsidiary or any other
federal or state banking agency having regulatory jurisdiction over Company, the
Bank or the other Subsidiary;
(5)    Conviction of Executive of a felony (other than a motor vehicle-related
felony) or any misdemeanor involving moral turpitude or Executive’s willful
violation of any law, rule or regulation to which Company, the Bank or other
Subsidiary for which Executive performs services is subject;
(6)    Willful violation of any code of conduct or standards of ethics
applicable to employees of Company or the Bank that results in material and
demonstrable damage to the business or reputation of Company or the Bank;
(7)    The issuance of a permanent injunction or similar remedy against
Executive preventing Executive from executing or performing all or part of this
Agreement; or
(8)    Executive’s willful violation of a final order or other formal
administrative action entered into, by or imposed upon Company, the Bank or any
such Subsidiary.
If Executive’s employment is Terminated for Cause or Company and Bank have Cause
for termination and Executive voluntarily resigns, Executive shall not be
entitled to any further compensation or benefits under this Agreement other than
payment of Base Salary through Executive’s last day of employment and for any
accrued and unused paid time off which shall be paid within thirty (30) days
after Executive’s separation from service.
Notwithstanding anything herein to the contrary, except as “willful” may be
otherwise defined by the rules and regulations of the primary federal or state
banking agency for the Bank for which Executive performs services or any other
federal or state banking agency having regulatory jurisdiction over the Bank for
which Executive performs services, (x) no act or failure to act on Executive’s
part shall be considered “willful” unless done, or omitted to be done, by
Executive in bad faith and without reasonable belief that Executive’s action or
omission was in the best interest of Company or the Bank for which Executive
performs services, and (y) no failure to act on Executive’s part shall be
considered “willful” if such failure is a result of a condition of disability
within the meaning of Section 7(a) of this Agreement.
Executive shall not be deemed to have been Terminated for Cause under this
Agreement unless and until there is delivered to Executive a copy of a
resolution adopted at a meeting of the Company Board called and held for the




--------------------------------------------------------------------------------




purpose, which resolution shall (x) contain findings that Executive has
committed an act constituting Cause, and (y) specify the particulars thereof.
The resolution of the Board shall be deemed to have been duly adopted if and
only if it is adopted by the affirmative vote of a majority of the directors
then in office, excluding Executive. Notice of the meeting and the proposed
termination for Cause shall be given to Executive a reasonable time before the
meeting of the Board. Executive and Executive’s counsel (if the Executive
chooses to have counsel present) shall have a reasonable opportunity to be heard
by the Board at the meeting.
(e)    Termination Without Cause: Company may, in its sole discretion, by
written notice to Executive terminate Executive’s employment under this
Agreement immediately without Cause at any time (other than coincident with or
following a Change of Control, in which case a termination without Cause is
governed by Section 8 of this Agreement). In the event of such termination: (i)
Executive shall be paid within thirty (30) days following Executive’s separation
from service any accrued and unused paid time off as of the date of termination,
and (ii) Executive shall be paid within thirty (30) days following Executive’s
separation from service a lump sum severance equal to twelve (12) months of
Executive’s Base Salary as of the date Executive is Terminated without Cause.
Nothing in this Section shall affect Executive’s rights to receive any benefit
which has been earned but not paid with respect to Executive’s performance prior
to the date of such termination. The payment described in this Section 7(e)
shall be contingent upon Executive’s executing the Release Agreement within
twenty-two (22) days after the date of such termination, not revoking the
Release Agreement, and complying with the terms of the Release Agreement. The
payments described in this Section 7(e) will be due Executive regardless of any
subsequent employment attained by Executive which is not in violation of this
Agreement or the Release Agreement.
(f)    Resignation For Good Reason:
(1)    Executive may Resign for Good Reason upon the occurrence of any of the
following conditions without Executive’s prior written consent:
(A)    a material adverse change in Executive’s positions, authority and
responsibilities relative to his position, authority and responsibilities at the
Effective Date;
            (B)    a material reduction in Executive’s Base Salary;
            (C)    a relocation of Executive’s principal place of employment by
more than thirty-five (35) miles from its location as of the Effective Date; or
            (D)    a material breach of this Agreement by Company or the Bank.
(2)    In order to invoke a Resignation for Good Reason, Executive shall provide
written notice to Company of the existence of one or more of the conditions
described in clauses (A) through (D) within ninety (90) days following the
initial existence of such condition or conditions, specifying in reasonable
detail the conditions constituting Good Reason, and Company shall have thirty
(30) days following receipt of such written notice during which it may remedy
the condition. If the condition is not cured within such thirty (30) day period,
Executive’s employment shall terminate at the end of such thirtieth (30th) day.
(3)    If Executive Resigns for Good Reason at any time after the date of this
Agreement (other than a Resignation for Good Reason during the Term after a
Change of Control, which shall be governed by Section 8 below), then Executive
shall be paid within thirty (30) days following Executive’s separation from
service (A) any accrued and unused paid time off as of the date of Executive’s
separation from service, and (B) a lump sum severance payment equal to twelve
(12) months of Executive’s Base Salary as of the date Executive Resigns for Good
Reason (or if Executive Resigns for Good Reason based on a reduction in Base
Salary, the amount will be calculated based on the amount of Base Salary prior
to the reduction); provided that nothing in this Section 7(f) shall affect
Executive’s rights to receive any benefit which has been earned but not paid
with respect to Executive’s performance prior to the date of termination. The
payment of the twelve (12) months of Base Salary described in this Section 7(f)
shall be contingent upon Executive’s executing the Release Agreement within
twenty (22) days after the date of such termination, not revoking the Release
Agreement, and complying with the terms of the Release Agreement. The payments
described




--------------------------------------------------------------------------------




in this Section 7(f) will be due Executive regardless of any subsequent
employment attained by Executive which is not in violation of this Agreement or
the Release Agreement.
8.    CHANGE OF CONTROL: Notwithstanding the preceding provisions of this
Agreement, upon the occurrence of a Change of Control, the following provisions
shall apply:
(a)    The Term shall be extended to a period of one (1) year after the date on
which the Change of Control occurs if the remaining Term as of the Change of
Control effective date is less than one (1) year.
(b)    If, during the Term, either Executive’s employment is Terminated without
Cause or Executive Resigns for Good Reason, in either case, Company shall
provide to Executive the following severance benefits:
(1)    Company shall pay to Executive within thirty (30) days following
Executive’s separation from service, in lieu of the compensation specified in
Sections 7(e) or 7(f), a lump sum severance payment (subject to any applicable
payroll or other taxes required to be withheld) equal to two (2) times the sum
of (i) Executive’s Base Salary at the rate then in effect, or if greater, the
rate in effect immediately preceding the Change of Control and (ii) the
Executive’s Target Bonus for the fiscal year in which the effective date of the
Change of Control occurs. Company’s obligation to make the severance payment
shall be contingent upon Executive’s executing the Release Agreement within
twenty-two (22) days after the date of such termination, not revoking the
Release Agreement, and complying with the terms of the Release Agreement.
(2)    Company shall pay to Executive within thirty (30) days following
Executive’s separation from service a lump sum equal to the amount of
Executive’s accrued and unused paid time off determined on the basis of his Base
Salary then in effect, or if greater, in effect immediately preceding the Change
of Control.
(3)    The payments described in this Section 8 shall be due Executive
regardless of any subsequent employment obtained by Executive.
(c)    In the event the aggregate payments or benefits to be made or afforded
Executive in connection with a Change of Control (whether under this Agreement
or otherwise) would be deemed to include an “excess parachute payment” under
Code Section 280G, then such payments or benefits shall be reduced to the extent
necessary to avoid treatment as an “excess parachute payment”, with the
reduction among such payments and benefits to be made first to payments and
benefits payable or provided under this Agreement starting with the payments to
be made last in time. Golden Parachute Solutions, LLC shall conduct, at the
Company’s expense, a binding assessment as to whether or not such payments or
benefits constitute or would include “excess parachute payments.” The assessment
of whether or not such payments or benefits constitute or would include “excess
parachute payments” shall take into account a reasonable compensation analysis
of the value of services provided or to be provided by Executive, including
Executive’s agreeing to refrain from performing services pursuant to a covenant
not to compete or similar covenant applicable to Executive (including, without
limitation, those contemplated by Section 9). In addition, such assessment
shall, in connection with the transactions contemplated under the Agreement and
Plan of Merger, dated March 2, 2015, by and between PacWest Bancorp and Company,
be subject to the review and consent by PacWest Bancorp, which shall not be
unreasonably withheld.
9.    NONCOMPETITION, NONSOLICITATION AND NONDISCLOSURE:
(a)    Executive hereby covenants and agrees that, for the Restricted Period, he
shall not, without the written consent of Company, either directly or
indirectly:
(1)    become an officer, employee, consultant, director, independent
contractor, agent, joint venturer, partner or trustee of any business whatsoever
that competes with the business of Company, the Bank or any of their respective
Subsidiaries in the United States;
(2)    solicit, offer employment to, or take any other action intended (or that
a reasonable person acting in like circumstances would expect) to have the
effect of causing any officer or employee of Company, the Bank




--------------------------------------------------------------------------------




or any Subsidiary other than the Bank to terminate his employment and accept
employment or become affiliated with, or provide services for compensation in
any capacity whatsoever to, any business whatsoever that competes with the
business of Company, the Bank or any Subsidiary other than the Bank in the
United States; or
(3)    solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any Protected Customer to terminate
an existing business or commercial relationship with Company, the Bank or any
Subsidiary other than the Bank.
(4)    For purposes of this Section 9(a), a business that “competes with the
business of Company, the Bank or any Subsidiary other than the Bank” shall mean
a depository financial institution or venture debt fund the primary business of
which is: the solicitation and acceptance of deposits of money and commercial
paper from the venture capital markets and venture financed portfolio companies,
the solicitation and funding of loans and the provision of other banking
services to the venture capital markets and venture financed portfolio
companies, and any other business engaged in by Company or the Bank as of
Executive’s termination of employment which is related specifically to the
venture capital markets.
(b)    During the Term and thereafter, Executive shall hold in a fiduciary
capacity for the benefit of Company and its Subsidiaries all secret or
confidential information, knowledge or data relating to Company and its
Subsidiaries and their respective businesses, which shall have been obtained by
Executive during Executive’s employment by Company, the Bank and any Subsidiary
other than the Bank and which shall not be or become public knowledge (other
than by acts by Executive or representatives of Executive in violation of this
Agreement). Executive shall not, without the prior written consent of as
applicable, Company, the Bank and such other Subsidiary or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than Company, the Bank and such other
Subsidiary and those designated by them. After the end of the Restricted Period,
the existence and identity of the customers and employees of Company, the Bank,
and any Subsidiaries other than the Bank shall not constitute secret or
confidential information, knowledge or data.
(c)    During any period in which Section 9(a) is effective, Section 9(a) shall
not preclude Executive from holding any publicly traded stock provided Executive
does not acquire any stock interest in any one company in excess of one percent
(1%) of the outstanding voting stock of that company.
(d)    The parties agree that the restrictions contained in this Section 9 are
reasonable and fair. If Executive competes in violation of the terms of this
Section 9, the parties agree that Company will be irreparably harmed without an
adequate remedy at law. Accordingly, Executive acknowledges that if he breaches
or threatens to breach any provision of this Section 9, Company shall be
entitled to an injunction, both preliminary and permanent, restraining Executive
from such breach or threatened breach, but such injunctive relief shall not
preclude Company from pursuing all other legal or equitable remedies arising out
of such a breach.
10.    REFORMATION: The parties have attempted to limit Executive’s right to
compete only to the extent necessary to protect Company, the Bank and
Subsidiaries other than the Bank from unfair competition. The parties recognize,
however, that reasonable people may differ in making such a determination.
Consequently, the parties hereby agree that, if the scope or enforceability of a
restrictive covenant set forth in Section 9 is in any way disputed at any time,
a court or other trier of fact may modify and reform such provision to
substitute such other terms as are reasonable to protect the legitimate business
interests of Company, the Bank and Subsidiaries other than the Bank.
11.    NOTICES: For the purposes of this Agreement, notices or other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered to the party to whom directed
or mailed by United States certified mail, return receipt requested, postage
prepaid, addressed to such party at such party’s address last known by the party
giving such notice. Each party may, from time to time, and shall, upon request
of another party, designate an address to which notices should be sent. Notices
of change of address shall be effective only upon receipt.




--------------------------------------------------------------------------------




12.    MODIFICATION; WAIVERS; APPLICABLE LAW: No provisions of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing, signed by Executive, and on behalf of
Company, by such officers as may be specifically designated by Company. No
waiver of any breach, condition or provision of this Agreement by any party
hereto at any time shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by any party which are not set forth
expressly in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of North Carolina,
except to the extent that federal applies.
13.    INVALIDITY; ENFORCEABILITY: The invalidity or enforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions hereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
14.    SUCCESSOR RIGHTS: This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees, and
shall be binding upon Company and any successor to Company. If Executive should
die while any amounts would still be payable to Executive hereunder all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee or other designee or, if
there is no such designee, to Executive’s estate.
15.    ATTORNEY’S FEES: In the event that either party incurs costs and fees,
including attorney’s fees, in enforcing its rights under this Agreement, the
party substantially prevailing in such suit or action including any appeal shall
be entitled to recover from the other all such costs and reasonable attorney’s
fees.
16.    EFFECT OF FEDERAL BANKING STATUTES AND REGULATIONS: Notwithstanding
anything herein contained to the contrary, any payments to Executive by Company,
the Bank or any Subsidiary other than the Bank whether pursuant to this
Agreement or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section
1828(k), and the regulations promulgated thereunder in 12 C.F.R. Part 359. In
addition, Executive agrees that this Agreement is subject to amendment at any
time in order to comply with laws that are applicable to Company and the Bank
(including regulations and rules relating to any governmental program in which
Company or the Bank may participate).
17.    HEADINGS: Descriptive headings contained in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision hereof.
18.    EFFECT ON PRIOR AGREEMENTS: As of the Effective Date, this Agreement
supersedes all prior agreements, either expressed or implied, between the
parties hereto with respect to the employment of Executive or the engagement of
Executive as a consultant.
19. INTERNAL REVENUE CODE SECTION 409A/CONTINUATION OF
BENEFITS/REIMBURSEMENTS/WITHHOLDING: This Agreement is intended to and shall
comply with Section 409A of the Code. The parties agree that this Agreement
shall at all times be interpreted, construed and operated in a manner to comply
with Code Section 409A. All references to a termination of employment and
separation from service shall mean and be administered to comply with the
definition of “separation from service” in Section 409A of the Code. All
reimbursements provided under this Agreement shall comply with Section 409A of
the Code and shall be subject to the following requirements:
(a)    The amount of expenses eligible for reimbursement, during Executive’s
taxable year may not affect the expenses eligible for reimbursement to be
provided in another taxable year, and
(b)    The reimbursement of an eligible expense must be made by December 31
following the taxable year in which the expense was incurred, and in no event
shall Company’s obligations to make such reimbursements apply




--------------------------------------------------------------------------------




later than Executive’s remaining lifetime (or if longer, through the 20th
anniversary of the date first written above). The right to reimbursement is not
subject to liquidation or exchange for another benefit.
Notwithstanding anything in this Agreement to the contrary, for purposes of the
period specified in this Agreement relating to the timing of Executive’s
execution of a release of claims as a condition of the Bank’s obligation to pay
severance, if such period would begin in one taxable year and end in a second
taxable year, any payment otherwise due Executive upon execution of the release
of claims shall be made in the second taxable year and without regard to when
the release of claims was executed or became irrevocable.
If Executive is a “specified employee” (as defined under Section 409A of the
Code) at the time of separation from service, to the extent that any amount
payable under this Agreement constitutes “deferred compensation” under Section
409A of the Code (and is not otherwise excepted from Section 409A of the Code
coverage by virtue of being considered “involuntary separation pay” or a “short
term deferral” or otherwise) and is payable to Executive based upon a separation
from service (other than death or “disability” as defined under Section 409A of
the Code), such amount shall not be paid until the first day following the six
(6) month anniversary of Executive’s separation from service.
All amounts due and payable under this Agreement shall be paid less all amounts
required or authorized to be withheld by law, including all applicable federal,
state and local withholding taxes and deductions.
20.    ARBITRATION OF DISPUTES: Except with respect to the enforcement of the
covenants in Section 9 in accordance with Section 9(d) which shall be brought
before a court or other trier of fact of competent jurisdiction, any dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by binding arbitration, as an alternative to civil litigation and
without any trial by jury to resolve such claims, conducted by a single
arbitrator who is certified by the American Arbitration Association and is
mutually acceptable to Executive and Company, sitting in a location selected by
Company within fifty (50) miles from the main office of Company, in accordance
with the rules of the American Arbitration Association’s National Rules for the
Resolution of Employment Disputes then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.
21.    NO ATTACHMENT OR OFFSET. No right to receive payments or benefits under
this Agreement shall be subject to setoff, offset, anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge or hypothecation or to
execution, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect such action shall be
null, void and of no effect.
22.    COUNTERPARTS: This Agreement may be executed in counterparts.
23.    SURVIVORSHIP: Upon the expiration or other termination of this Agreement
or Executive’s employment, the respective rights and obligations of the parties
hereto shall survive to the extent necessary to carry out the intentions of the
parties under this Agreement.


[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.
SQUARE 1 FINANCIAL, INC.
 
 
/s/ Douglas H. Bowers
By: Douglas H. Bowers
Title: President and Chief Executive Officer
 
 
SQUARE 1 BANK
 
 
/s/ Douglas H. Bowers
By: Douglas H. Bowers
Title: President and Chief Executive Officer
 
 
 
/s/ Frank Tower
Frank Tower
 
 
 





--------------------------------------------------------------------------------




Exhibit A
RELEASE AGREEMENT
We advise you to consult an attorney before you sign this Release. You have
until the date which is seven (7) days after this release (this “Release”) is
signed and returned to Square 1 Bank and Square 1 Financial, Inc. (collectively,
the “Employers”) to change your mind and revoke your Release. This Release shall
not become effective or enforceable until after that date.
In consideration of the payment provided under Section _____________ of your
Employment Agreement with the Employers dated as of March 1,2015 (the
“Employment Agreement”), by your signature below, you, for yourself and on
behalf of your heirs, executors, agents, representatives, successors and
assigns, hereby release and forever discharge the Employers, their past and
present parent corporations, subsidiaries, divisions, subdivisions, affiliates
and related companies and the Employers’ past, present and future agents,
directors, officers, employees, representatives, successors and assigns
(hereinafter "those associated with the Employers") with respect to any and all
claims, demands, actions and liabilities, whether in law or equity, which you
may have against the Employers or those associated with the Employers of
whatever kind, including but not limited to those arising out of your employment
with the Employers or the termination of that employment. You agree that this
release covers, but is not limited to, claims arising under the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq., the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001 et seq., and any other local, state or federal law,
regulation or order dealing with discrimination in employment on the basis of
sex, race, color, national origin, veteran status, marital status, religion,
disability, handicap, or age. You also agree that this release includes claims
based on wrongful termination of employment, breach of contract (express or
implied), tort, or claims otherwise related to your employment or termination of
employment with the Employers and any claim for attorneys' fees, expenses or
costs of litigation.
This Release covers all claims based on any facts or events, whether known or
unknown by you, that occurred on or before the date of this Release with respect
to your employment by the Employers. Except to enforce this Release or any
claims excluded from this Release, you agree that you will never commence,
prosecute, or cause to be commenced or prosecuted any lawsuit or proceeding of
any kind in respect of your employment with the Employers against the Employers
or those associated with the Employers in any forum and agree to withdraw with
prejudice all complaints or charges, if any, that you have filed against the
Employers or those associated with the Employers.
You acknowledge that you have been given twenty-one (21) days in which to
consider the terms and conditions of this Release and the Employers have
specifically advised you of your right to seek the advice of an attorney
concerning the terms and conditions of this Release.
Anything in this Release to the contrary notwithstanding, this Release does not
include a release of (i) any rights you may have to indemnification or similar
benefits under any agreement, law, any organizational document or policy of the
Employers, or otherwise, (ii) any rights you may have to benefits or otherwise
under the Employers’ benefit plans, including, without limitation, the
Employment Agreement; (iii) any claim you may have as the holder or beneficial
owners of securities (or other rights relating to securities) of the Employers
or their affiliates; (iv) accrued but unpaid salary, vacation, paid time off and
other compensation due through the date of your termination of employment; (v)
any unreimbursed business expenses; (vi) any claims that may arise in the future
from events or actions occurring after the date of your termination of
employment or that you may not by law release through an agreement such as this;
or (vii) your right to enforce this Release.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, you have executed this Release on the date set forth below.
/s/ Frank Tower
Frank Tower
 
Dated as of: March 1, 2015





